Exhibit 10.27
ADDENDUM TO THE AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF A
WAVE ENERGY POWER PLANT SIGNED ON JULY 27, 2006 BETWEEN IBERDROLA ENERGIAS
MARINAS DE CANTABRIA, S.A. AND OCEAN POWER TECHNOLOGIES LIMITED.
Made and entered into in Madrid on February 18, 2008.
B E T W E E N
Of the one part,
IBERDROLA ENERGIAS MARINAS DE CANTABRIA, S.A., with registered offices in
Santander, Cantabria, Calle Amos de Escalante, number 6, 2B, represented by
Mr. Javier Garcia Perez, with Spanish Identification Document number
30.604.192-R and Mr. Rafael de Icaza de La Sota, with Spanish Identification
Document number 16.035.858-M, in his capacity as attorneys, as accredited by
means of the deed of incorporation of the company signed on September 25, 2006
before the Notary of Madrid Mr. Miguel Raiz-Gallardon Garcia de la Rasilla under
number 7.567 of his protocol (the “CLIENT”).
And, of the other part,
OCEAN POWER TECHOLOGIES LIMITED, a company incorporated in England and Wales
Company No.   5225532) with its registered office at Warwick Innovation Centre,
Gallows Hill, Warwick CV334 6UW, United Kingdom, represented by Mr. Mark Draper,
with UK Passaport number 80061626, in his capacity as Director of Company (the
“CONTRACTOR”).
The CLIENT and the CONTRACTOR shall hereinafter be referred to collectively as
the “Parties”, and individually as “Party”.
W H E R E A S

I.   Whereas, in July 27, 2006, the Parties have signed an Agreement for the
Engineering, Procurement and Construction of a Wave Energy Power Plant
(hereinafter, the “EPC Agreement”).   II.   Whereas, the Parties have agreed to
modify the milestones and the regulation of the PAC and the DAC and other terms
of the EPC Agreement, so it suits better with the development of the Works,
namely to accommodate a separate completion of the installation, commissioning,
PAC and DAC for the PowerBuoy PB40ES and associated mooring system, on the one
hand, and the Subsca cable and Underwater Substation ‘Pod’ on the other.

 



--------------------------------------------------------------------------------



 



III.   In virtue of the aforesaid, the Parties, hereby execute this Addendum to
the EPC Agreement (the “Addendum”), which will be governed by the following
clauses:

CLAUSE 1
CHANGES TO CLAUSE 1 OF THE EPC AGREEMENT; REFERENCES TO DEFINED
TERMS AND CLAUSES.

1.   The Parties agree to change Clause 1 of the EPC Agreement that will read as
follows:

“1. DEFINITIONS
1.1 For the purposes of this Agreement, the following terms shall have the
meaning set forth beside each of them (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

     
Agreement
  Means this agreement together with all of its Annexes.
 
   
Agreed Price
  Means the compensation due by the CLIENT to the CONTRACTOR for the entire and
satisfactory execution of the Works determined pursuant to Clause is of this
Agreement that shall be paid to the CONTRACTOR according to the Schedule of
Milestones.
 
   
Business Day
  Means any day that is not a Saturday, Sunday or holiday (whether a national,
regional or local holiday) in Madrid and Cantabria.
 
   
Calendar
  Means the timeline for execution of the Works contained in Annex II.
 
   
Certificate of Completion of Commissioning of the PB40ES PowerBuoy and mooring
system
  Means the certificate issued by the Contractor’s Representative which
accredits that the Commissioning Period of the PB40ES PowerBuoy and mooring
system is finalized and the PB40ES PowerBuoy and mooring system is ready for
Provisional Acceptance pursuant to Clause 9 of this Agreement.
 
   
Certificate of Completion of Commissioning of the Subsea cable and Underwater
Substation ‘pod’
  Means the certificate issued by the Contractor’s Representative which
accredits that the Commissioning Period of the Subsea cable and Underwater
Substation ‘pod’ is finalized and the Subsea cable and Underwater Substation
‘Pod’ is ready for Provisional Acceptance pursuant ot Clause 9 of this
Agreement.
 
   
Certificate of Completion of Installation of the PB40ES
  Means the certificate issued by the Contractor’s Representative which
accredits that the PB40ES PowerBuoy

 



--------------------------------------------------------------------------------



 



     
PowerBuoy and mooring system
  and mooring system is ready for commissioning.
 
   
Certificate of Completion of Installation of Subsea cable and Underwater
  Means the certificate issued by the Contractor’s Representative which
accredits that the Subsea cable and Underwater Substation ‘Pod’ is ready for
commissioning.
 
   
Substation ‘Pod’ Client’s Representative
  Means the representative of the Client as designated in Clause 26 of this
Agreement.
 
   
Commissioning Period of the PB40ES PowerBuoy and mooring system
  Period commencing upon issue of the Certificate of Completion of Installation
of the PB40ES PowerBuoy and mooring system and finishes at the signature of the
Provisional Acceptance Certificate of the PB40ES PowerBuoy and mooring system.
 
   
Commissioning Period of the Subsea cable and Underwater Substation ‘Pod’
  Period commencing upon issue of the Certificate of Completion of Installation
of the Subsea cable and Underwater Substation ‘Pod’ and finishes at the
signature of the Provisional Acceptance Certificate of the Subsea cable and
Underwater Substation ‘Pod’.
 
   
Commissioning Protocol of the PB40ES PowerBuoy and mooring system
  The preliminary Commissioning Protocol for the PB40ES PowerBuoy and mooring
system is attached to the Agreement as Annex X. The final Commissioning Protocol
for the PB40ES PowerBuoy and mooring system shall be delivered by the CONTRACTOR
to the CLIENT at least one month prior to the Scheduled date for commencement of
the commissioning of the PB40ES PowerBuoy and mooring system.
 
   
Commissioning Protocol of the Subsea cable and Underwater Substation ‘Pod’
  The Preliminary Commissioning Protocol for the Subsea cable and Underwater
Substation ‘Pod’ connected to the PB40ES PowerBuoy is attached to the Agreement
as Annex X. The final commissioning Protocol for the Subsea cable and Underwater
Substation ‘Pod’ shall be delivered by the CONTRACTOR to the CLIENT at least one
month prior to the scheduled date for commencement of the commissioning of the
Subsea cable and Underwater Substation ‘Pod’.
 
   
Contractor’s Representative
  Means the person appointed by the CONTRACTOR in this Agreement under Clause
27.1, who acts on behalf of the CONTRACTOR.
 
   
Day
  Means a calendar day.
 
   
Definitive Acceptance Certificate of the PB40ES PowerBuoy and mooring system
  Document to the signed by the Client and the Contractor after conclusion of
Testing Period of the PB40ES PowerBuoy and mooring system in accordance with
Clause 10. A draft of this document is included in Annex VII.

 



--------------------------------------------------------------------------------



 



     
Definitive Acceptance Certificate of the Subsea cable and Underwater Substation
‘Pod’
  Document to be signed by the Client and the contractor after conclusion of
Testing Period of the Subsea cable and Underwater Substation ‘Pod’ in accordance
with Clause 10. A draft of this document is included in Annex VII.
 
   
Equipment
  Means the equipment and/or materials supplied by the CONTRACTOR and falling
within the scope of this Agreement, as defined in Clause 3 and the related
Annexes.
 
   
EURIBOR
  Means the interest rate applicable among the banks published in Brussels for
the three months deposits in Euros as it is defined daily in the Telerate
screen, page 248, 11:00 morning time (central Europe time), the second banking
day previous to the beginning of every period in which the Automatic Paying
System is operative in Trans European Real Time TARGET. This rate shall be
increased, as the case may be, with any cost, surcharges, taxes, etc, as duly
supported by documents, which are referred to in the EURIBOR definition.
 
   
Final Commissioning Protocol of the PB40ES PowerBuoy and mooring system
  Means the Commissioning Protocol delivered by the CONTRACTOR to the CLIENT at
least one month prior to the scheduled date for commencement of the
commissioning of the PB40ES PowerBuoy and Mooring system.
 
   
Final Commissioning Protocol of the Subsea cable and Underwater Substation ‘Pod’
  Means the Commissioning Protocol delivered by the CONTRACTOR to the CLIENT at
least one month prior to the scheduled date for commencement of the
commissioning of the Subsea cable and Underwater Substation ‘Pod’.
 
   
Force Majenre
  Means any event or fact as described in Clause 24 of this Agreement.
 
   
IBERENOVA
  Means Iberdrola Energias Renovables II S.A., Sociedad Unipersonal, a company
incorporated and validly existent under the laws of Spain: registered with the
Madrid Commercial Registry, of Section 8, page 285710, Tax Identification Number
(C.I.F.) A-83028035, with registered office at Madrid, Calle Tomas Redando,
number 1.
 
   
IDAE
  Means Instituto para la Diversificacion Y Ahorro de la Energia, S.A., public
entity ascribed to the Ministry of Industry, Tourism and Commerce through the
General Secretary of Energy, with domicile in Madrid, at Calle Madera number 8
and CIF number Q 2820009 E.
 
   
Independent Expert
  Means the qualified specialist appointed by the School of Industrial Engineers
of Madrid or the Institute of Mechanical Engineers or Electrical Engineers in
London,

 



--------------------------------------------------------------------------------



 



          U.K. upon request by either Party.       Insurance Schedule   Means
the required policies that the CONTRACTOR must take out and maintain under this
Agreement.       Intellectual and Industrial Property   Means all
(i) trademarks, trade names, Internet domain names, logos, symbols, all
applications and registrations for the foregoing and all goodwill associated
therewith and symbolized thereby; (ii) patents, utility models, registrations,
invention disclosures and applications therefore, including divisions,
continuations, continuations-in-part and including renewals, extensions and
reissues and all inventions and discoveries whether patentable or not; (iii)
published and unpublished works of authorship, whether copyrightable or not
(including databases and other compilations of information), Copyrights therein
and thereto, and registrations and applications therefore, and all renewals,
extensions, restorations and reversion thereof; and (iv) other industrial and
intellectual property or proprietary rights; concerning the Plant and the
PowerBuoyTM system.       Know How   Means all the information, trade secrets,
documents, technical data, technical knowledge, including processes, schematics,
business methods, formulae, drawings, prototypes, models, designs, quality
control systems, quality standards and specifications developed or acquired by
the CONTRACTOR, presently or in the future, concerning the Plant and the
PowerBuoyTM system, or its design, constructions, commissioning, use,
exploitation and assembling.       Major Defects   Means such defects that could
affect the production and/or transmission of energy by the PB40ES PowerBuoy and
mooring system or Subsea cable and Underwater Substation ‘Pod’ and/or the safety
of the PB40ES PowerBuoy and mooring system and/or the Subsea cable and
Underwater Substation ‘Pod’ and/or of the people working therein.      
Milestone   Means the relevant stages of progress of the Works as described
under the Schedule of Milestones and Calendar.       Minor Defects   Means such
material defects that are not Major Defects.       Notice of Approval   Means
the document issued by the Client under Clause 19.2 (i) of this Agreement.      
Notice of Completion   Means the communication sent by the Contractor to the

 



--------------------------------------------------------------------------------



 



          Client under clause 19.2 (i) which accredits the completion of a
Milestone.       Notice of Pending Works   Means the document issued by the
Client under Clause 19.2 (ii) of this Agreement.       OPT   Means Ocean Power
Technologies, Inc., a company incorporated and validly existent under the laws
of New Jersey, USA; with registered office at 1590 Reed Road, Pennington, NJ,
USA.       Order for Change   Means the document signed by both the Client and
the Contractor for a given modification of the Works under clauses 11.1 or 11.2
of this Agreement.       Parties   Means the Client and the Contractor jointly.
      Party   Means the Client or the Contractor, as the context may require.  
    PB40ES PowerBuoy and mooring system   Means the PowerBuoy®1 x 40kW PB40ES,
its mooring system, and all other ancillary equipment and services required to
provide a complete installation of the PowerBuoy 1 x 40kW PB40ES. As described
in Annex 1.       Phase 1   Means Phase 1 of the Santona Wave Energy Project as
defined in Recital 1 of this Agreement in which the parties to the Project have
studied and decided about the viability of the Project at the Site.       Phase
2A   Means Phase 2A of the Santona Wave Energy Project as defined in Recital IV
of this Agreement, consisting of the design, manufacture, factory tests,
dispatch and unloading, ex works delivery, assembly and commissioning of the
PowerBuoyTM 1 x 40kW PB40ES, its mooring system, the underwater substation and
submarine cable both with capacity for energy evacuation of this PowerBuoyTM and
other nine (9) 150kW PB150 PowerBuoysTM and all other ancillary equipment and
services required to provide a complete installation of the PowerBuoyTM 1 x 40kW
PB40ES. All as described in Annex 1.       Phase 2B   Means Phase 2B of the
Santona Wave Energy Project consisting of the design, manufacture, factory
tests, dispatch and unloading, ex-works delivery, assembly and commissioning of
the nine PoweBuoysTM 9 x 150kW PB150, their mooring systems, submarine cables
and all other ancillary equipment and services required to provide a complete
installation of the PowerBuoysTM.

 



--------------------------------------------------------------------------------



 



     
PowerBuoyTM
  Means the Technology owned by the Contractor.
 
   
Preliminary Commissioning Protocol
  Means the Commission Protocol attached to the Agreement as Annex X.
 
   
Provisional Acceptance Certificate or PAC of the PB40ES PowerBuoy and mooring
system
  Document to be signed by the Client and the Contractor to put on record the
satisfactory completion of the Commissioning Protocol of the PB40ES PowerBuoy
and mooring system, including all Minor Defects that the Contractor must remedy
prior to the signature of DAC of the PB40ES PowerBuoy and mooring system. A
draft of this Document is included in Annex VI.
 
   
Provisional Acceptance Certificate or PAC of the Subsea cable and Underwater
Substation ‘Pod’
  Document to be signed by the Client and the Contractor to put on record the
satisfactory completion of the Commissioning Protocol of the Subsea cable and
Underwater Substation ‘Pod’, including all Minor Defects that the Contractor
must remedy prior to signature of DAC of the Subsea cable and Underwater
Substation ‘Pod’. A draft of this Document is included in Annex VI.
 
   
Santoňa Wave Energy Agreement
  Means the agreement signed on July 2, 2004 by OPT, IBERENOVA, SODERCAN, and
IDAE, and modified on June 17, 2005 to included TOTAL as a party.
 
   
Santoňa Wave Energy Project or SWEP
  Means the pilot project consisting of a power plant harnessing wave energy
with an initial installed capacity of 1.39 MW on the north coast of Spain based
on the Technology.
 
   
Schedule of Milestones
  Means the schedule describing the progress of the Works and the timeline for
payment of the Agreed Price contained in Annex V.
 
   
Site
  Means the place where the PB40ES PowerBuoy and mooring system and the Subsea
cable and Underwater Substation ‘Pod’ will be installed located at the coast
opposite the “Punta del Pescador” Lighthouse in Santoňa; in the Cantabrian
region in Spain as specified in Annex XIII.
 
   
SODERCAN
  Means Sociedad para el Desarrallo Regional de Cantabria, S.A., a company
incorporated and validly existent under the laws of Spain by virtue of its
incorporation deed granted on December 15, 1984 before the Notary of Santander,
Mr. Jose Antonia Olascoega, with number 1271 of his public protocol; registered
with the Cantabria Commercial Registry, at Volume 296, Book 101, Sheet 60 and
Page S-1751; Tax Identification Number (C.I.F.) A-3904457, with

 



--------------------------------------------------------------------------------



 



     
 
  registered office at Santander, Avenida de Los Infantes 32, “Quinta Labal”.
 
   
SPV
  Means the public limited company created by IBERENOVA, IDAE, OPT, SODERCAN and
TOTAL for the construction and operation of the Santona Wave Project as agreed
under the Santona Wave Energy Agreement.
 
   
Subcontractors
  All firms or individuals contracted by the CONTRACTOR to do part of the Works
contemplated in this Agreement.
 
   
Subsea cable and Underwater Substation ‘Pod’
  Means the underwater substation and submarine cable, as described in Annex I,
with capacity for energy evacuation of the PB40ES PowerBuoy and other nine
(9) 150kW PB150 PowerBuoys.
 
   
Taxes
  Means any taxes, rates, special levies (“contribuciones especiales”), charges
(“exacciones parafiscales”) or any other encumbrance of tax nature, required by
any administrative authority, including surcharges, interests and penalties.
 
   
Technical Documentation
  Means the documents, workshop plans, calculations and sketches listed in Annex
IX of this Agreement.
 
   
Technology
  Means the technology for electricity generation harnessing the energy produced
by the waves called PowerBuoyTM system owned by the CONTRACTOR. In particular,
it means all the Know How and Intellectual and Industrial Property related to
the PowerBuoyTM system, including the moorings and the underwater substation.
 
   
Testing Period of the PB40ES PowerBuoy and mooring system
  Means six months including three months between October and March (inclusive);
plus any extensions made hereunder. Period commencing upon signature of the
Provisional Acceptance of the PB40ES PowerBuoy and mooring system and finishing
at the signature of the Definitive Acceptance Certificate of the PB40ES
PowerBuoy and mooring system.
 
   
Testing Period of the Subsea cable and Underwater Substation ‘Pod’
  Means six months commencing upon signature of the Provisional Acceptance
Certificate of the Subsea cable and Underwater Substation ‘Pod’ and finishing at
the signature of the Definitive Acceptance Certificate of the Subsea cable and
Underwater Substation ‘Pod’.

 



--------------------------------------------------------------------------------



 



     
Time for Completion
  Means the period of time for the Contractors completing the assembly,
installation and commissioning of the PB40ES PowerBuoy and mooring system and
Subsea cable and Underwater Substation ‘Pod’ according to this Agreement.  
TOTAL
  Means Total Eolica S.A., a company incorporated and validly existent under the
laws of Spain registered with the La Coruna Commercial Registry, at Section S,
Page 25547; Tax Identification Number (C.I.F) A-15745706, with registered office
at Avenida Fernando de Casas Novoa, number 37, planta B,3°A,.  
Works
  Means all actions work and services for the supply, construction and
commissioning of the PB40ES PowerBuoy and mooring system and the Subsea cable
and Underwater Substation ‘Pod’ described in Clause 3 of this Agreement.

1.2   Other terms may be defined in other clauses of this Agreement.”

CLAUSE 2
CHANGES TO DEFINITION OF PLANT.
The Parties agree that, unless otherwise agreed under this Addendum, each and
every reference to “Plant” throughout the EPC Agreement is replaced by — “PB40ES
PowerBuoy and mooring system and/or the Subsea cable and Underwater Substation
‘Pod’” – both as defined in Clause 1 of the EPC Agreement as amended by this
Addendum.
CLAUSE 3
CHANGES TO CLAUSE 3.1 OF THE EPC AGREEMENT.
The Parties agree to change Clause 3.1 of the EPC Agreement that will read as
follows:

“3.7   The CONTRACTOR shall perform the Works and shall deliver the Equipment
according to the Technical Documentation according to Annex IX.”

CLAUSE 4
CHANGES TO CLAUSE 4 OF THE EPC AGREEMENT
The Parties agree that Clause 4.2 of the EPC Agreement shall be amended as
follows:

“4.2   Upon signing the Provisional Acceptance Certificate of the PB40ES
PowerBuoy and mooring

 



--------------------------------------------------------------------------------



 



    system, the CONTRACTOR shall hand over the “as built” documents of the
Equipment included in the PB40ES PowerBuoy and mooring system in accordance with
Annex IX, and any other documentation as may be agreed between the Parties, all
the documents generated during commissioning of the PB40ES PowerBuoy and mooring
system, including any modifications based on reasonable written comments made by
the CLIENT and agreed by the CONTRACTOR on the Provisional Acceptance of the
PB40ES PowerBuoy and mooring system.       Upon signing the Provisional
Acceptance Certificate of the Subsea cable and Underwater Substation ‘Pod’, the
CONTRACTOR shall hand over the “as built” documents of the Subsea cable and
Underwater Substation ‘Pod’ in accordance with Annex IX, and any other
documentation as may be agreed between the Parties, all the documents generated
during commissioning of the Subsea cable and Underwater Substation ‘Pod’,
including any modifications based on reasonable written comments made by the
CLIENT and agreed by the CONTRACTOR on the Provisional of the Subsea cable and
Underwater Substation ‘Pod’.”

CLAUSE 5
CHANGES TO CLAUSE 6.6 OF THE EPC AGREEMENT
The Parties agree to change Clause 6.6 of the EPC Agreement that will read as
follows:

“6.6   If any fault or defect is discovered during testing and/or inspection as
contemplated in Clause 6.4, the CONTRACTOR shall be responsible for correcting
the fault or defect prior to the relevant PAC.”

CLAUSE 6
CHANGES TO CLAUSE 7 OF THE EPC AGREEMENT
The Parties agree to change Clauses 7.2, 7.4 and 7.5 of the EPC Agreement that
will read as follows:

“(...)    

7.2   The PB40ES PowerBuoy and mooring system and the Subsea cable and
Underwater Substation ‘Pod’ shall be installed at the Site once the CLIENT has
given its written confirmation that the required permits and consents for
installation have been obtained.

(...)       7.4   Inspections by the CLIENT shall not release the CONTRACTOR
from any of its obligations and liabilities hereunder nor shall they imply
acceptance of the PB40ES PowerBuoy and mooring system, or the Subsea cable and
Underwater Substation ‘Pod’.

 



--------------------------------------------------------------------------------



 



(...)

7.5   As soon as the CONTRACTOR considers the assembly and installation of the
PB40ES PowerBuoy and mooring system is complete, according to the terms of this
Agreement, it shall issue a Certificate of Completion of Installation of the
PB40ES PowerBuoy and mooring system indicating that the PB40ES PowerBuoy and
mooring system is ready for Commissioning.       As soon as the CONTRACTOR
considers the assembly and installation of the Subsea cable and Underwater
Substation ‘Pod’ connected to the PB40ES PowerBuoy is complete, according to the
terms of this Agreement, it shall issue a Certificate of Completion of
Installation of the Subsea cable and Underwater Substation ‘Pod’ indicating that
the Subsea cable and Underwater Substation ‘Pod’ is ready for Commissioning.”

CLAUSE 7
CHANGES TO CLAUSE 8 OF THE EPC AGREEMENT
The Parties agree to change Clause 8 of the EPC Agreement that will read as
follows:
“8. COMMISSIONING
8.1 Protocol
During the commissioning of each of the PB40ES PowerBuoy and mooring system and
the Subsea cable and Underwater Substation ‘Pod’ connected to the PB40ES
PowerBuoy, the CLIENT shall appoint an overseer, who shall check the correct
application of the corresponding Commissioning Protocols. The CONTRACTOR shall
deliver the Final Commissioning Protocol of the PB40ES PowerBuoy and mooring
system and the Final Commissioning Protocol of the Subsea cable and Underwater
Substation ‘Pod’, to the CLIENT, which must contain at least the issues
contained in the Annex X as applicable to each of the relevant Final
Commissioning Protocols, at least one (1) month prior to the Scheduled date of
commencement of commissioning of the PB40ES PowerBuoy and mooring system or
commencement of commissioning of Subsea cable and Underwater Substation ‘Pod’,
as applicable.
The CLIENT may request the CONTRACTOR to make such further tests during this
period, as may be required by the competent authorities for the grid connections
and the initial operation of the PB40ES PowerBuoy and mooring system or the
Subsea cable and Underwater Substation ‘Pod’ connected to the PB40ES PowerBuoy.
Any additional tests that the CLIENT asks the CONTRACTOR to make shall be at the
CLIENT’s cost.
In Annex X is included a Preliminary Commissioning Protocol.
Each of the actions included in the Commissioning Protocols carried out during
commissioning shall be recorded in the protocol or corresponding procedure,
dated and signed by the person effecting the action and the person responsible
for commissioning.

 



--------------------------------------------------------------------------------



 



If any fault, failure or Major Defects, as defined in this Agreement are
detected in any of the Equipment, the CONTRACTOR shall be obliged to remedy the
problem during the corresponding Commissioning Period.
8.2 Commissioning Period
The proper functioning of the PB40ES PowerBuoy and mooring system on one hand,
and the Subsea cable and Underwater Substation ‘Pod’ connected to the PB40ES
PowerBuoy on the other, shall be checked during the applicable Commissioning
Period according to the corresponding Final Commissioning Protocol.
For finalizing the Commissioning Period of the PB40ES PowerBuoy and mooring
system it is required that the PB40ES PowerBuoy and mooring system will be in
operation for one (1) month producing energy measured at the electrical output
from the PowerBuoy.
Once the Commissioning Period of the PB40ES PowerBuoy and mooring system is
finalized the CONTRACTOR shall issue a Certificate of Completion of
Commissioning of the PB40ES PowerBuoy and mooring system and shall notify the
CLIENT indicating that the PB40ES PowerBuoy and mooring system is ready for
Provisional Acceptance.
For finalizing the Commissioning Period of the Subsea cable and Underwater
Substation ‘Pod’ it is required that the Subsea cable and Underwater Substation
‘Pod’ connected to the PB40ES PowerBuoy is in operation for one (1) month
transmitting energy to shore measured at the onshore grid connection point
supplied by the CLIENT.
Once the Commissioning Period of the Subsea cable and Underwater Substation
‘Pod’ is finalized the CONTRACTOR shall issue a Certificate of Completion of
Commissioning of the Subsea cable and Underwater Substation ‘Pod’ and shall
notify the CLIENT indicating that the Subsea cable and Underwater Substation
‘Pod’ is ready for Provisional Acceptance.”
CLAUSE 8
CHANGES TO CLAUSE 9 OF THE EPC AGREEMENT
The Parties agree to change Clause 9 that will read as follows:

“9.   PROVISIONAL ACCEPTANCE   9.1   Provisional Acceptance of the PB40ES
PowerBuoy and mooring system   9.1.1   Upon termination of the Commissioning
Period of the PB40ES PowerBuoy and mooring system, the CONTRACTOR shall notify
the CLIENT in writing indicating:

  a)   A date proposed by the CONTRACTOR for a joint visit with the CLIENT. The
proposed date shall be at least seven (7) Business Days after the date of
notification. If the proposed date is not convenient for the CLIENT, it may be
postponed to a later

 



--------------------------------------------------------------------------------



 



      date no more than seven (7) Business Days after the latest date indicated
in the initial proposal.     b)   The confirmation that the corresponding
Commissioning Period has finalized satisfactorily.     c)   The confirmation of
delivery of the required Technical Documentation under Clause 4.

9.1.2   The Equipment, temporary installations and materials left over from the
Works shall be removed by the CONTRACTOR after completing assembly of the PB40ES
PowerBuoy and mooring system leaving the Site totally free and clear , as a
prerequisite for signing of the corresponding PAC.   9.1.3   During the joint
visit, the parties shall inspect the state of the Equipment and complete a check
list, indicating any defects and/or irregularities detected and any pending
Works. The CONTRACTOR shall remedy within the following two (2) weeks at least
those Major Defects that preclude acceptance, after which the CLIENT and the
CONTRACTOR shall proceed to do a new visit and complete a new check list with
the Minor Defects so the CLIENT could sign the corresponding PAC and attach to
in the list of pending matters.   9.1.4   If the Parties do not reach an
agreement as to the existence and/or remedy of Major Defects and consequent
obligation of issue of the PAC, any of them may entrust their divergence to an
Independent Expert, who will decide and thirty (30) days from its engagement and
whose decision shall be final and binding for both Parties.   9.1.5   The Minor
Defects of the Equipment shall be listed as pending and remedied within the
times agreed upon signing the corresponding PAC. If the pending defects are not
remedied within the agreed times the CLIENT may remedy the deficiency itself or
commission a third party to do so , for the expense of the CONTRACTOR and
without releasing the latter from its responsibilities.   9.2   Provisional
Acceptance of the Subsea cable and Underwater Substation ‘Pod’   9.2.1   Upon
termination of the Commissioning Period of the Subsea cable and Underwater
Substation ‘Pod’, the CONTRACTOR shall notify the CLIENT in writing, indicating:

  a)   A date proposed by the CONTRACTOR for a joint visit with the CLIENT. The
proposed date shall be at least seven (7) Business Days after the date of
notification. If the proposed date is not convenient for the CLIENT, it may be
postponed to a later date no more than seven (7) Business Days after the latest
date indicated in the initial proposal.     b)   The confirmation that the
corresponding Commissioning Period has finalized satisfactorily.     c)   The
confirmation of delivery of the required Technical Documentation under Clause 4.

 



--------------------------------------------------------------------------------



 



9.2.2   The Equipment, temporary installations and materials left over from the
Works shall be removed by the CONTRACTOR after completing assembly of the Subsea
cable and Underwater Substation ‘Pod’, leaving the Site totally free and clear,
as a prerequisite for signing of the corresponding PAC.   9.2.3   During the
joint visit, the Parties shall inspect the state of the Equipment and complete a
check list, indicating any defects and/or irregularities detected and any
pending Works. The CONTRACTOR shall remedy within the following two (2) weeks at
least those Major Defects that preclude acceptance, after which the CLIENT and
the CONTRACTOR shall proceed to do it new visit and complete a new check list
with the Minor Defects so the CLIENT could sign the corresponding PAC and attach
to it the list of pending matters.   9.2.4   If the Parties do not reach an
agreement as to the existence and/or remedy of Major Defects and consequent
obligation of issue of the PAC, any of them may entrust their divergence to an
Independent Expert, who will decide on thirty (30) days from its engagement and
whose decision shall be final and binding for both Parties.   9.2.5   The
Independent Expert will not be required and the corresponding PAC should be
issued, if the competent authority from the industry regional department of
Cantabria issues the definite start-up certificate to operate the PB40ES
PowerBuoy and mooring system and the Subsea cable and Underwater Substation
‘Pod’ (Acta de Puesta en Marcha Definition).   9.2.6   The Minor Defects of the
Equipment shall be listed as pending and remedied within the times agreed upon
signing the corresponding PAC, If the pending defects are not remedied within
the agreed times, the CLIENT may remedy the deficiency itself or commission a
third party to do so, for the expense of the CONTRACTOR and without releasing
the latter from its responsibilities.   9.3   If, for reason beyond the control
of the CONTRACTOR, it is not possible to effect the commissioning of the PB40ES
PowerBuoy and mooring system and/or that of the Subsea cable and Underwater
Substation ‘Pod,’ the Parties shall agree on how to proceed to obtain the
corresponding PAC without jeopardizing the interest of the CLIENT. In any case,
provided it is signed, the relevant PAC would contain the corresponding
reservations and the CONTRACTOR would undertake to do whatever has been
established for that Commissioning Period as soon as the impeding obstacles have
disappeared. This document shall indicate the effective date of beginning of the
relevant Testing Period for the purpose of the Definitive Acceptance of the
PB40ES PowerBuoy and mooring system.   9.4   Upon signing the Provisional
Acceptance Certificate of each of the PB40ES PowerBuoy and mooring system and
that of the Subsea cable and Underwater Substation ‘Pod’ ownership of the PB40ES
PowerBuoy and mooring system and that of the Subsea cable and Underwater
Substation ‘Pod’ as well as the relevant Equipment shall be transferred to the
CLIENT. The CONTRACTOR shall bear the risks of loss of or damage to the PB40ES
PowerBuoy and mooring system and that of the Subsea cable and Underwater
Substation ‘Pod’ and the relevant Equipment up to its effective transfer of
ownership, without prejudice to the other

 



--------------------------------------------------------------------------------



 



    guarantees and liabilities of the CONTRACTOR hereunder. The CONTRACTOR will
be responsible for the care and preservation of the PB40ES PowerBuoy and mooring
system and that of the Subsea cable and Underwater Substation ‘Pad’ until their
Provisional Acceptance.”

CLAUSE 9
CHANGES TO CLAUSE 10 OF THE EPC AGREEMENT
The Parties agree to change Clause 10 that will read as follows:

“10.   DEFINITIVE ACCEPTANCE   10.1.   Definitive Acceptance of the PB40ES
PowerBuoy and mooring system shall be issued after the end of the corresponding
Testing Period, provided that the pending Minor Defects indicated in the PAC of
the PB40ES PowerBuoy and mooring system and any others detected during the
relevant Testing Period have been remedied and provided that the CONTRACTOR
delivers the information required under Clause 21.4 and 21.5 to confirm
fulfilment of the guaranteed values included therein.   10.2.   Definitive
Acceptance of the’ Subsea cable and Underwater Substation ‘Pod’ shall be issued
after the end of the corresponding Testing Period, provided that the pending
Minor Defects indicated in the PAC of the Subsea cable and Underwater Substation
‘Pad’ and any others detected during the relevant Testing Period have been
remedied.   10.3.   If the Parties do not reach an agreement as to the
fulfilment of the above criteria and consequent obligation of issue of the
corresponding DAC, any of them may entrust their divergence to an Independent
Expert, who will decide on thirty (30) days from its engagement and whose
decision shall be final and binding for both Parties.   10.4.   The CONTRACTOR
shall deliver to the CLIENT an updated version of Annex XIV based on real data
collected during the Testing Period of the PB40ES PowerBuoy and mooring system.
The CONTRACTOR shall deliver such information within the ninety (90) days
following the Definitive Acceptance of the PB40ES PowerBuoy and mooring system

CLAUSE 10
CHANGES TO CLAUSE 14 OF THE EPC AGREEMENT
The Parties agree to change Clauses 14.5 and 14.7 of the EPC Agreement that will
read as follows:
“14.(...)

14.5   Environmental Protection

 



--------------------------------------------------------------------------------



 



The CONTRACTOR shall be responsible for continuous cleaning of the Site and the
surrounding area of the Site, the [**] or the “path” to reach the Site during
the Works and the periodical removal of any debris left over from installation
of the Equipment.
The CONTRACTOR shall comply with the Environmental Impact Declaration or
equivalent assessment issued by Spanish authorities, if applicable, as well as
with the Environmental Supervision plan (“Plan de Vigilancia Ambiental”)
throughout the duration of the Works. The CONTRACTOR shall be responsible for
paying any fines that may be levied by the competent authorities when breaching
obligations in this regard. The CONTRACTOR shall be liable towards the CLIENT
for all damages caused to the environment by the CONTRACTOR and/or its
Subcontractors during the performance of the Works. It shall also be liable for
removing from the Site all toxic and hazard substances and waste generated by
the CONTRACTOR and its Subcontractors during the Works.
(...)

14.7   Replacement parts and consumables

The Contractor shall provide all parts, consumables equipment and tools which
are necessary for the commissioning of the PB40ES PowerBuoy and mooring system
during the Commissioning Period of the PB40ES PowerBuoy and mooring system.
The Contractor shall provide all parts, consumables, equipment and tools which
are necessary for the commissioning of the Subsea cable and Underwater
Substation ‘Pod’ during the Commissioning Period of the Subsea cable and
Underwater Substation ‘Pod’.
CLAUSE 11
CHANGES TO CLAUSE 18 OF THE EPC AGREEMENT
The Parties agree to change Clause 18.7 of the EPC Agreement that will read as
follows:
“18, (...)

18.7   In order to enable the CLIENT to control the cost and expenses incurred
by the CONTRACTOR regarding the different concepts of the table above the
CONTRACTOR shall report the actual cost incurred in the Works, to the CLIENT, on
a monthly basis by delivery of the relevant documents supporting those costs as
well as equipment and services invoices. This monthly report will include also
the accumulated costs from the beginning of the Agreement and the costs forecast
for finalising the PB40ES PowerBuoy and mooring system and/or Subsea cable and
Underwater Substation ‘Pod’ up to the relevant PAC”

CLAUSE 12
CHANGES TO CLAUSE 20 OF THE EPC AGREEMENT
The Parties agree to change Clause 20.1 of the EPC Agreement that will read as
follows:

 



--------------------------------------------------------------------------------



 



“20. PERFORMANCE BOND/LETTER OF CREDIT

  20.1   The CONTRACTOR shall deliver to the CLIENT a letter of credit of first
requirement issued by a top ranking bank in Spain for 10% of the Agreed Price
against the payment of that same amount by the CLIENT to secure the performance
of the Works (the “Performance Bond”), as attached in Annex VIII.         This
Performance Bond shall be valid and effective without any obligation by the
CLIENT to return it until the earlier of (i) the termination of this Agreement
under Clauses 18.5.(ii)(c), 31.1 (ii) or 31.2, or (ii) the date when the Parties
agree in writing to proceed with Milestones 12 and 15. Then the CLIENT will
return the Performance Bond to the CONTRACTOR against delivery of a new letter
of credit of first requirement issued by a top ranking bank in Spain for 3% of
the Agreed Price to secure the performance of the outstanding Milestones. This
new letter of credit will be valid and effective until the earlier of (i) the
date of signature of the PAC of the Subsea cable and Underwater Substation ‘Pod’
or (ii) the termination of this Agreement under Clauses 31.1 (ii) or 31.2.    
20.2   The CONTRACTOR shall grant a letter of credit of first requirement issued
by a top ranking bank in Spain for 5% of the Agreed Price against payment of the
same amount upon performance of Milestone number 3. This letter of credit shall
secure the supply of the equipment covered by that Milestone and shall be valid
and effective until the earlier of (i) delivery of the respective equipment or
(ii) termination of the Agreement under Clauses 18.5.(ii)(c), 31.1 (ii) or 31.2.
    20.3   The CONTRACTOR shall grant a letter of credit of first requirement
issued by a top ranking bank in Spain for 5% of the Agreed Price against payment
of the same amount upon performance of Milestone number 4. This letter of credit
shall secure the supply of the equipment covered by that Milestone and shall be
valid and effective until the earlier of (i) delivery of the respective
equipment or (ii) termination of the Agreement under Clauses 18.5.(ii)(c), 31.1
(ii) or 31.2.”

CLAUSE 13
CHANGES TO CLAUSE 21 OF THE EPC AGREEMENT
The Parties agree to change Clause 21 of the EPC Agreement that will read as
follows:
“21. WARRANTIES
21.1 PB40ES PowerBuoy and mooring system
The CONTRACTOR offers the following guarantees effective as from the PAC of the
PB40ES PowerBuoy and mooring system:

 



--------------------------------------------------------------------------------



 



The remedies set forth in this Clause 21.1 and 21.3 are the sole and exclusive
remedy of the CLIENT with respect to the breach of the stipulated guarantees.
21.1.1 Ownership Guarantee
The CONTRACTOR represents and warrants that at the date of signature of the PAC
of the PB40ES PowerBuoy and mooring system:
(i) the Equipment comprising the PB40ES PowerBuoy and mooring system is fully
and exclusively owned by the CONTRACTOR:
(ii) the Equipment comprising the PB40ES PowerBuoy and mooring system is
transferred to the CLIENT according to this Agreement free from charges,
encumbrances, constraints on transfer or third-party rights; and
(iii) the CONTRACTOR is authorised to transfer their full and exclusive
ownership to the CLIENT.
This ownership guarantees shall be valid and enforceable against third party
claims throughout the limitation period established in the applicable law.
In the event of default, invalidity or uncertainty of these guarantees, the
CONTRACTOR shall defend the validity of the sale of the Equipment and hold the
CLIENT harmless from damages of whatsoever nature including costs and expenses.
If there is any lien or encumbrance on any of the Equipment and it is not
imputable in the CLIENT, the CONTRACTOR must, as soon as possible, replace or
cancel that attachment, lien or encumbrance at its cost.
The CONTRACTOR represents and warrants to the CLIENT that all creations, plans,
drawings, specifications, documents, procedures, methods, products or inventions
supplied, prepared or made by the CONTRACTOR hereunder and the use of any of
them does not infringe any third-party rights. In the event of any claim or
action by a third party alleging infringement of any intellectual or industrial
property right, the CLIENT must notify the CONTRACTOR promptly and the
CONTRACTOR will carry out all the negotiations to settle the claim. At the
request of the CONTRACTOR, the CLIENT will provide all reasonable assistance to
the CONTRACTOR against the claim of the third party. In such case, the
CONTRACTOR shall hold the CLIENT harmless from all damages (including costs and
expenses) that may be produced and shall obtain for the CLIENT the right to use,
or continue using, the Equipment. Delayed performance of the Works due to this
cause shall not release the CONTRACTOR from any liabilities for delays or
entitle it to raise the Agreed Price.
21.1.2 Quality Guarantee
The CONTRACTOR guarantees that the components of the Equipment comprising the
PB40ES PowerBuoy and mooring system shall comply with the standards required for
normal operation of the PB40ES PowerBuoy and mooring system during the term of
the O&M Agreement.

 



--------------------------------------------------------------------------------



 



If during the O&M Agreement any of the components of the Equipment fail to
comply with the referred standards the CONTRACTOR shall have to repair or
replace, at its option, any such component on its account, included the cost of
retrieval from the Site and redeployment of the defective items, if required.
21.1.3 Repair and Replacement Guarantee
The CONTRACTOR shall, during a period of one year beginning with the signature
of the PAC of the PB40ES PowerBuoy and mooring system repair or replace, at its
option, all failures or defects in the Equipment comprising the PB40ES PowerBuoy
and mooring system elements found to have a faulty design, quality or operations
as soon as possible without any cost to the CLIENT. The cost of materials,
labour and, in general, all expenses incurred in total repair shall be for the
account of the CONTRACTOR, included the cost of retrieval from the Site and
redeployment of the defective items if required.
If the CONTRACTOR does not repair or replace in a reasonable period of time, the
CLIENT shall notify the CONTRACTOR, indicating a reasonable deadline for making
the repair or replacement. If the CONTRACTOR continues not fulfilling its
obligation after that time, the CLIENT shall be entitled to carry out the repair
for the account of the CONTRACTOR, which will be responsible for the direct
damages caused by this delay.
Correct and adequate repair by the CLIENT in the above circumstances shall not
release the CONTRACTOR from all its liabilities.
21.1.4 Power Output Guarantee
In respect of the PB40ES PowerBuoy and mooring system, the CONTRACTOR guarantees
fulfilment of a Power Output of at least 50% of that predicted (according to the
Theoretical Power Table contained in table 1 of Annex XIV) during the Testing
Period of the PB40ES PowerBuoy and mooring system given the measured energy
levels. Wave energy levels will be collected and recorded for at least 50% of
the Testing Period of the PB40ES PowerBuoy and mooring system by the dedicated
Acoustic Doppler Current Profiling (ADCP) unit at or near the Site or, if the
ADCP fails to collect the required data for the project, by extrapolating data
from publicly available sources (e.g. RPE 2914, 2915 or Bilbao Buoy), the latter
being subject to approval by the CLIENT. PowerBuoy output levels will be
recorded for at least 50% of the Testing Period of the PB40ES PowerBuoy and
mooring system by the SCADA system, PowerBuoy output power, as measured with the
meter equipment. The proposed meter equipment with its auxiliary transformers
would have an accuracy compliant with the IEC 687 Class 0.5 specification and
have bi-directional measurement capability with Ethernet communications. A
Siemens 9300 series device or equivalent meter shall be installed at the low
tension wire at the output from the PowerBuoy, will be compared against the
predicted level which is calculated using the collected wave energy levels and
the theoretical power table in Annex XIV.
In the event of breach of this guarantee that results in the delay of the DAC of
the PB40ES PowerBuoy and mooring system beyond the date included in Clause 31,
the remedies set forth in Clause 31 shall apply.

 



--------------------------------------------------------------------------------



 



21.1.5 Energy Production Guarantee
In repect of the PB40ES PowerBuoy and mooring system, the CONTRACTOR guarantees
fulfilment of an Energy Production of at least 50% of that predicted according
to the Theoretical Power Table contained in table 1 of Annex XIV using the real
wave data captured during the Testing Period of the PB40ES PowerBuoy and mooring
system in the method described in Clause 21.4.
In the event of breach of this guarantee that results in the delay of the DAC of
the PB40ES PowerBuoy and mooring system beyond the date included in Clause 31,
the remedies set forth in Clause 31 shall apply.
21.1.6 Spare Parts Guarantee
The CONTRACTOR guarantees the existence of spare parts or equivalent
replacements (which may require redesign) for any component of the Equipment and
undertakes to offer the CLIENT their availability for supply during the term of
the Testing Period of the PB40ES PowerBuoy and mooring system, until DAC of the
PB40ES PowerBuoy and mooring system is achieved of this Agreement terminated.
21.2 Subsea cable and Underwater Substation ‘Pod’
The CONTRACTOR offers the following guarantees effective as from the PAC of the
Subsea cable and Underwater Substation ‘Pod’:
The remedies set forth in the Clause 21.2 and 21.3 are the sole and exclusive
remedy of the CLIENT with respect to the breach of the stipulated gurantees;
21.2.1 Ownership Guarntee
The CONTRACTOR represents and warrants that at the date of signature of the PAC
of the Subsea cable and Underwater Substation ‘Pod’:
(i) the Equipment comprising the Subsea cable and Underwater Substation ‘Pod’ is
fully and exclusively owned by the CONTRACTOR;
(ii) the Equipment comprising the Subsea cable and Underwater Substation ‘Pod’
is transferred to the CLIENT according to this Agreement free from charges,
encumbrances, constraints on transfer or third-party rights; and
(iii) the CONTRACTOR is authorised to transfer their full and exclusive
ownership to the CLIENT.
This ownership guarantees shall be valid and enforceable against third party
claims throughout the limitation period established in the applicable law.
In the event of default, invalidity or uncertainty of these guarantees, the
CONTRACTOR shall defend the validity of the sale of the Equipment and hold the
CLIENT harmless from the damages of

 



--------------------------------------------------------------------------------



 



If there is any lien or encumbrance on any of the Equipment and it is not
imputable to the CLIENT, the CONTRACTOR must, as soon as possible, replace or
cancel that attachment, lien or encumbrance at its cost.
The CONTRACTOR represents and warrants to the CLIENT that all creations, plans,
drawings, specifications, documents, procedures, methods, products or inventions
supplied, prepared or made by the CONTRACTOR hereunder and the use of any of
them does not infringe any third-party rights. In the event of any claim or
action by a third party alleging infringement of any intellectual or industrial
property right, the CLIENT must notify the CONTRACTOR promptly and the
CONTRACTOR will carry out all the negotiations to settle the claim. At the
request of the CONTRACTOR, the CLIENT will provide all reasonable assistance to
the CONTRACTOR against the claim of the third party. In such case, the
CONTRACTOR shall hold the CLIENT harmless from all damages (including costs and
expenses) that may be produced and shall obtain for the CLIENT the right to use,
or continue using, the Equipment. Delayed performance of the Works due to this
cause shall not release the CONTRACTOR from any liabilities for delays or
entitle it to raise the Agreed Price.
21.2.2 Quality Guarantee
The CONTRACTOR guaranties that the components of the Equipment comprising the
Subsea cable and Underwater Substation ‘Pod’ shall comply with the standards
required for normal operation of the Subsea cable and Underwater Substation
‘Pod’, during the term of the O&M Agreement.
If during the O&M Agreement any of the components of the Equipment fail to
comply with the referred standards the CONTRACTOR shall have to repair or
replace, at its option, any such component on its account, included the cost of
retrieval from the Site and redeployment of the defective items, if required.
21.2.3 Repair and Replacement Guarantee
The CONTRACTOR shall, during a period of one year beginning with the signature
of the PAC of the Subsea cable and Underwater Substation ‘Pod’, except for the
cable for which the Parties will endeavors to obtain a two-year guarantee in
which case the CONTRACTOR shall grant an equivalent guarantee to the CLIENT,
repair or replace, at its option, all failures or defects in the Equipment
comprising the Subsea cable and Underwater Substation ‘Pod’ elements found to
have a faulty design, quality or operation as soon as possible without any cost
to the CLIENT. The cost of materials, labour and, in general, all expenses
incurred in total repair shall be for the account of the CONTRACTOR included the
cost of retrieval from the Site and redeployment of the defective items, if
required.
If the CONTRACTOR does not repair or replace in a reasonable period of time, the
CLIENT shall notify the CONTRACTOR, indicating a reasonable deadline for making
the repair or replacement. If the CONTRACTOR continues not fulfilling its
obligation after that time, the CLIENT shall be entitled to carry out the repair
for the account of the CONTRACTOR, which will be responsible for the direct
damages caused by this delay.

 



--------------------------------------------------------------------------------



 



Correct and adequate repair by the CLIENT in the above circumstances shall not
release the CONTRACTOR from all its liabilities.
21.2.4 Spare Parts Guarantee
The CONTRACTOR guarantees the existence of spare parts or equivalent
replacements (which may require redesign) for any component of the Equipment and
undertakes to offer the CLIENT their availability for supply during the term of
the Testing Period of the Subsea cable and Underwater Substation ‘Pod’, until
DAC of the Subsea cable and Underwater Substation ‘Pod’ is achieved or this
Agreement is terminated.
21.3 Limitations on Guarantees
The CONTRACTOR does not guarantee the consequences arising from the CLIENT’S
failure to observe the instructions contained in the operating and maintenance
manuals, unless it is the CONTRACTOR that is responsible for the operation and
maintenance of the PB40ES PowerBuoy and mooring system and of the Subsea cable
and Underwater Substation ‘Pod’, nor does it guarantee the consequences of
normal wear and tear or corrosion, from external phenomena, form abnormal or
negligent use, nor those arising, from any repairs or modifications made without
prior approval of the CONTRACTOR, except when they have been made by virtue or
default by the CONTRACTOR or its obligation to repair within the times
established in Clause 21.1.3 or 21.2.3.”
CLAUSE 14
 
CHANGES TO ANNEX V OF THE EPC AGREEMENT
The Parties agree that the Schedule of Milestones contained in the Annex V is
replaced by this one:

                                                              OPT Allo-        
    Forecast   % of con-   Amount   cation     No.   Milestone   Date   tract
price   (kC)   (kC)   Evidence of Completion
1
  EPC Contract Signature   Paid     10 %     266         Signing of the EPC
contract.
 
                               
2
  Placement of PowerBuoy component orders   Paid     4 %     107         OPT to
provide copies of contracts/Purchase orders placed with subcontractors
 
                               
5
  Delivery of Bathymetry study   Paid     4 %     107         Bathymetry report
supplied

 



--------------------------------------------------------------------------------



 



                                              Forecast   % of contract   Amount
  OPT Allocation   Evidence of No.   Milestone   Date   price   (KC)   (KC)  
Completion
6
  Order of Subsea Cable   Paid     5 %     133             OPT to provide copies
of contracts/Purchase orders placed with subcontractors.
 
                                   
 
      Subtotal     23 %     613 .00            
 
                                   
3
  Purchase order of Substation POD equipment   Jan. ’08     5 %     134        
    OPT to provide copies of contracts/Purchase orders placed with
subcontractors.
 
                                   
4
  Purchase order of Mooring System   Nov. ’07     5 %     134       300     OPT
to provide copies of contracts/Purchase orders placed with subcontractors.
 
                                   
7
  PB40ES steel
fabrication complete   Oct. ’07     7 %     186             Certificate of
completion from steel subcontractor approved by OPT.
 
                                   
 
                                  Visual evidence (e.g. digital photograph of
steel parts).
 
                                   
8
  Delivery of POD main components (Transformer, switchgear) at Santander   Mar.
’08     7 %     186             Copy of goods received certificated from
delivery agent.
 
                                   
9
  Assembly of Underwater Substation ‘Pod’ on land complete (Santander)   May.
’08     7 %     186             Final ‘POD Functional Test’ certificate from
OPT.

Visual evidence of final testing (e.g. digital photo of assembled USP).
 
                                   
10
  Assembly of PB40ES PowerBuoy on land complete (Santander)   Mar. ’08     7 %  
  186       143     Final ‘Buoy Functional Test’ certificate from OPT.

Visual evidence of final testing (e.g. digital photo of assembled buoy).
 
                                   
11
  Delivery of subsea cable ‘ex-works’ at Santander   Feb. ’08     13 %     346  
          Certificate of completion from Cable manufacturer and Visual evidence.
 
                                   
13
  Installation of PB40ES mooring system at site and test complete   Mar. ’08    
4 %     106       57     Certificate of completion of mooring from OPT.

 



--------------------------------------------------------------------------------



 



                                              Forecast   % of contract   Amount
  OPT Allocation   Evidence of No.   Milestone   Date   price   (KC)   (KC)  
Completion
14
  Deployment of PB40ES PowerBuoy at site complete   April. ’08     8 %     213  
          Certificate of Completion of PowerBuoy installation from OPT
 
                                   
16
  PAC of all PB40ES PowerBuoy and mooring system   April. ’08     4 %     106  
          Provisional Acceptance Certificate for the PB40ES PowerBouy and
mooring system
 
                                   
17
  DAC of the PB40ES PowerBuoy and mooring system   Dec. ’08     2 %     54      
      Definitive Acceptance Certificate for the PB40ES PowerBouy and mooring
system
 
                                   
 
      Subtotal     69 %     1837       500      
 
                                   
12
  Subsea cable installation and test complete       To Be Determined            
      Copy of subcontractor installation certificate for the cable.
 
                                   
15
  Installation of Underwater Substation ‘Pod’ complete       To Be Determined  
                Certificate of completion of POD installation from OPT
 
                                   
18
  PAC of the Subsea cable and Underwater Substation ‘Pod’       To Be Determined
                  Provisional Acceptance Certificate for the Subsea cable and
Underwater Substation ‘Pod’
 
                                   
19
  DAC of the Subsea cable and Underwater Substation ‘Pod’       To Be Determined
                  Definitive Acceptance Certificate for the Subsea cable and
Underwater Substation ‘Pod’
 
                                   
 
      Subtotal     8 %     213              
 
                                   
 
      Total     100 %     2663       500      

CLAUSE 15
COSTS
The Parties acknowledge and agree that:
(i) The revised Schedule of Milestones in Clause 14 confirms that the maximum
cost overrun allocated by the CONTRACTOR of €500,000 under clause 18.5 (i) of
the EPC contract will have been fully utilized.
(ii) Actual costs of Milestones 12,15,18 and 19 are to be determined.

 



--------------------------------------------------------------------------------



 



CLAUSE 16
Models of PAC and DAC
The Parties agree that the Model of Provisional Acceptance in Annex VI and the
Model of Definitive Acceptance in Annex VII will be adjusted to reflect the
principle of having both a PAC of the PB40ES PowerBuoy and mooring system on the
one hand a PAC of the Subsea Cable and Underwater substation ‘POD’ on the other
under Annex VI and a DAC of the PB40ES PowerBuoy and mooring system on the one
hand and a DAC of the Subsea Cable and Underwater substation ‘POD’ on the other
under Annex VII with the word Plant in the Annexes referring to PB40ES PowerBuoy
and mooring system or the Subsea Cable and Underwater substation, ‘POD’ as
applicable.
CLAUSE 17
REMAINING AGREEMENT
The Parties agree that except as amended in accordance with this Addendum the
EPC Agreement remains in full force and effect according to its terms.
IN WITNESS WHEREOF, this Agreement is signed in two originals, both to the same
effect, at the place and date first above mentioned.

         
(SIGNATURE) [y62968y6296802.gif]
  (SIGNATURE) [y62968y6296803.gif]   (SIGNATURE) [y62968y6296801.gif] THE CLIENT
  THE CONTRACTOR

